DISSENTING OPINION.
I.
BOND, J.
A writ of certiorari was sued out in this court to quash the judgment of the Springfield Court of Appeals; The proceeding was instituted here *681by the appellants in a case lodged in the appellate jurisdiction of that court by their appeal from a judgment of the circuit court of Jasper county. In the exercise of its appellate jurisdiction of said cause, the Springfield Court of Appeals sustained a motion of the respondent to affirm the judgment of the lower court. The theory upon which the present proceeding was instituted by the parties appellant, in the Springfield Court of Appeals, is' that its decision affirming the judgment against them was in conflict with the rulings of this court in similar cases. For that reason they undertook to shift the cognizance of their appeal from the Springfield Court of Appeals to this court.
The question which goes to the marrow of this controversy cannot be stated with more conciseness and clearness than it is expressed in the learned majority opinion of Woodson, C. J., in the following terms:
‘‘Has this court the constitutional power or authority to review the errors (not the jurisdiction) of the various Courts of Appeal of the State upon writs of certiorari?”
Judged by case law, as it has been expounded by both Divisions of this court and by this Court in Banc in an Unbroken current of authority extending over thirty-five years, there could be put one answer to the question, which is, that no such power of review could be exercised without altering the terms of the present Constitution and usurping powers which were taken away from this court by that instrument. [In re Garesche, 85 Mo. 469; State ex rel. New York Life Ins. Co. v. Philips, 96 Mo. 570; State ex rel. Dawson v. St. Louis Court of Appeals, 99 Mo. 216; State ex rel. Teasdale v. Smith, 101 Mo. 174; State ex rel. Scott v. Smith, 104 Mo. 419; State ex rel. Hyatt v. Smith, 105 Mo. 6; State ex rel. Third National Bank v. Smith, 107 Mo. 527; State ex rel. Giovanoni v. Rombauer, 125 Mo. 632; State ex rel. Stevens Lumber Co. v. Smith, 129 Mo. 585; State ex rel. Lancashire Insurance Co. v. Rom*682baner, 140 Mo. 121; Smith v. Railroad, 143 Mo. 33; Schafer v. St. Louis & Hannibal Ry. Co., 144 Mo. 170; Seaboard National Bank v. Woesten, 144 Mo. 407; Hess v. Ganz, 145 Mo. 54; M., K. & T. Ry. Co. v. Smith, 154 Mo. 300; Bradley v. Insurance Co., 163 Mo. 553; State ex rel. Hobart v. Smith, 173 Mo. 398; State ex rel. Scott v. Smith, 176 Mo. 90; Wilden v. McAllister, 178 Mo. 732; Clark v. Railroad, 179 Mo. 66; State ex rel. Manning v. Smith, 188 Mo. 167; Sublette v. Railroad, 198 Mo. 190; State ex rel. Springfield Traction Co. v. Broaddus, 207 Mo. 107; Houck v. Waterworks and Electric Light Co., 215 Mo. 475.]
There was no break nor shadow of turning in the' doctrine announced in those cases until the ruling in State ex rel. Curtis v. Broaddus, 238 Mo. 189, where the opinion of "Brown, J., was adopted by a divided court.
Tested by an analysis of the language and purpose of the Constitution, there can be no question as to the lack of poioer in this court to use its writ of certiorari as a substitute for an appeal or writ of error so as to reach the causes within the final appellate jurisdiction of the Courts of Appeals.
Let us glance briefly at the terms of the Constitution. Section 5 of the Amendment of 1884 took away from the Courts of Appeals the intermediate appellate jurisdiction which they' would have of all causes ultimately reviewable by the Supreme Court under the Constitution before that amendment, and vested that transported jurisdiction exclusively in the Supreme Court as if it had been acquired by a direct appeal or writ of error. It left untouched the final jurisdiction vested by section 12 of article 6 of the Constitution in the St. Louis Court of Appeals, and termed it “final appellate jurisdiction” and required the Supreme Court to transfer all cases' falling within its scope, to the St. Louis Court of Appeals (Section 19, article 6) and afterwards to transfer similar cases to the Kan*683sas City Court of Appeals. [Am. 1884, sec. 7.] In this way every vestige of power to review a case falling within the final jurisdiction of the Courts of Appeals, by appeal or writ of error, was taken away from the Supreme Court, by the express terms of the Constitution. It is undeniable that from the date of the amendment of 1884 and in and by its terms, the Constitution abrogated all previous powers in the Supreme Court, to exercise appellate jurisdiction of any cause or proceeding which could be taken to the Court of Appeals. That amendment first divided the appellate jurisdiction and made that of each system of courts exclusive. Its second step was to provide for harmony of decision on the part of the Courts of Appeals inter sese and with the Supreme Court. This was effected in two sections of the amendment, to-wit:
“Sec. 6. "When any one of said Courts of Appeals shall in any cause or proceeding render a decision which any one of the judges therein sitting shall deem contrary to any previous decision of any one of said Courts of Appeals, or of the Supreme Court, the said Court of Appeals must, of its own motion, pending the same term and not afterward, certify and transfer said cause or proceeding and the original transcript therein to the Supreme Court, and thereupon the Supreme Court must rehear and determine said cause or proceeding, as in case of jurisdiction obtained by ordinary appellate process; and the last previous rulings of the Supreme Court on any question of law or equity shall, in all cases, be controlling authority in said Courts of Appeals.”
“Sec. 8. The Supreme Court shall have superintending control over the Courts of Appeals by mandamus, prohibition and certiorari
The one (section 6) is designed to harmonize “erroneous” decisions, the other to harmonize jurisdictional decisions, and the two combined were to be used to bring about a harmonious body of jurisprudence in *684this State. . Considering these two sections in order: Theré is no possible uncertainty or ambiguity about the meaning of the first section, or as to the method prescribed to carry out its purpose. A Court of Appeals constituted of three judges, having every qualification of intellect and character of a judge of this court, renders a decision which is deemed by ‘ ‘ any one of said judges” to be contrary to “any previous” decision of any one of said Courts of Appeals or of the Supreme Court. That view he must express in an authentic way. And thereupon said court must of its own motion transfer the cause to the Supreme Court for rehearing as in case of appellate jurisdiction rightfully acquired. The next clause of the same sentence is to-wit:
“And the last previous rulings of the Supreme Court on any question of law or equity shall, in all cases, be controlling authority in said Courts of Appeals.”
This was added to clarify and perfect the section under review in two ways:
First, to show that the dissenting judge must compare the opinion of his brother with the “last” previous ruling of the Supreme Court and not with “any” former decision.' A previous clause of this section would permit such judge to state that the decision of his court was contrary to “any” previous decision, etc. The latter clause was to render certain the meaning of the first, and to make it the duty of such judge to restrict his comparison of the opinion of his court, to the last previous ruling of the Supreme. Court. This must be so, for otherwise, under the former, clause of the section, a judge of the Court, of Appeals might have caused a case to be certified here because it was contrary to some prior decision of this court, which.had been overruled by its “last previous ruling.”
Second, to furnish a body of legal doctrine for the use of the Courts of Appeals, in the decision of causes *685of which they have final appellate jurisdiction. These two purposes alone, were within the intendment and object of the last clause of section 6 of the Constitution, and no other meaning can be given to it without distorting the entire section and depriving the language used of its plain and -clear significance. Suppose instead of making the last “previous rulings of the Supreme Court” the body of legal doctrine to which the Courts of Appeals must have recourse in order to determine questions within their jurisdiction, the Constitution had finished the sentence by making the common law, or any other body of law, the “controlling authority” of the Courts of Appeals, would any lawyer have the temerity to say that a misapplication of those doctrines, or a misconception of the rules of the common law, would go to the poiver of the Courts of Appeal “to hear and decide” the cause and render an opinion and judgment therein based upon their own comprehension of the common law or other body of law, furnished as a guide for their judicial action? What does jurisdiction mean other than the right to make a decision according to the discretion of the court to which the power is granted? To make a mistake in the application of law which should guide the court in the exercise of judicial power would indeed be error of decision, or more aptly an erroneous exercise of jurisdiction on the part of Courts of Appeals, but it could not, in the nature of things, be a deprivation of jurisdiction in the sense of power to act and decide, for by necessary hypothesis that faculty is fully vested as to certain causes which the Constitution lodges in the final appellate jurisdiction of the Courts of Appeals,, and points out to them a body of law to be applied in the rendition of their judgments. The want of jurisdiction exists only when the court is without power to act in the premises. It can never be predicated on a mistake in applying the law to a case which is right, fully cognizable by the court.
*686It is admitted in the instant case that the appeal was properly taken to the Springfield Court of Appeals. The learned majority opinion concedes that full jurisdiction was vested in that court to hear and determine the cause, and then proceeds to dismiss this certiorari brought to quash the judgment of that court, solely on the ground that the decision of .that court did not conflict with other rulings of this court. Does it not necessarily follow from such reasoning, that the question is made to turn upon what was decided by the Springfield Court of Appeals and not upon its power to decide. This is proved by the fact that the majority opinion leaves that judgment undisturbed on the theory only, that the court rendering it gave a correct decision. In other words, the majority opinion hinges its conclusion on the particular hind of decision rendered by the Court of Appeals and not upon the question of the power of that court to act in the matter. This being so, there is no escape in logic from the conclusion that the writ of certiorari in this case presented to this court only the question of the correctness of the decision of the Springfield Court of Appeals. To put the matter simply: Does not the majority opinion in effect say to the Springfield Court of Appeals we refrain from quashing your judgment because, having rightful jurisdiction of the case brought here, you exercised that jurisdiction by rendering a correct decision, but if you had erred in applying the law (last previous rulings of the Supreme Court) you would have been without any jurisdiction and your judgment would have been a simple nullity? Is it not patent that the argument leading to such a result, is based upon an utter misunderstanding of the essential difference between the want of jurisdiction and the erroneous exercise of jurisdiction. It is fundamental that the latter cannot annul a judgment. It does furnish a basis for correction “by ordinary appellate process” and that is the extent to which it can be reviewed. So, in this case, if a writ *687of error could run from this court to the Courts of Appeals, or if an appeal could be taken to this court, then the error of any of its decisions would be correctible here, hut since no one will contend under the present Constitution, that this court has any appellate power of review of the decisions of the Courts of Appeals, it follows that it can have no authority to use the writ of certiorari as a means of exercising appellate jurisdiction of said courts. For to give the writ that scope would nullify the Constitution.
II. ■
The second section of the Constitution above quoted gives this court the right to issue a certiorari to the Courts of Appeals. Not having the right, under the Constitution, to convert that writ into a medium for appellate jurisdiction, the question is what function is left to it when directed to the Courts of Appeals? Certiorari like mandamus and prohibition is a prerogative writ and inhered in the King’s Bench in England from the time that tribunal emerged from the chaotic conditions of the judiciary by the erection and division of courts which took place some time after the Norman Conquest. Originally the King sat in person with his justices in that court that the fiction might obtain that .all justice flowed from the Royal Fount. [Bacon’s Abridgement, Titles: Certiorari, Mandamus and Prohibition.] Its function was the removal of the record of inferior courts for review. With the changes necessitated by the different judicial system of this country, it is now employed by our courts of general jurisdiction as well as of last resort in aid of their superintendeney of inferior tribunals and boards. In Missouri, it is a writ issuable by the circuit court, as well as the appellate courts. [Constitution, art. 6, sec. 23; St. Louis County Court v. Sparks, 10 Mo. 117; State ex rel. Jones v. Laughlin, 73 Mo. 443; State v. Daniels, 66 Mo. 192; State ex rel. v. Edwards, 162 Mo. 660; *688State ex rel. v. Shelton, 154 Mo. l. c. 691, affirmed in State ex rel. v. Mosman, 231 Mo. 474.]
Its normal scope is to quash proceedings had without or in excess of jurisdiction, or if within the jurisdiction of the inferior court which are not correctible by appeal, or writ of error. It is not contended, in the learned opinion of my brother G-raves, filed to fortify the majority opinion in this case, that the writ is available under our Constitution against the Courts of Appeals, except upon a showing of record that such courts are without jurisdiction or have exceeded their jurisdiction in the rendition of their judgment. Hence, the burden of his argument is that such courts failing to follow the “last previous ruling” of this court thereby failed of any jurisdiction and their judgments are quashable as simple nullities. This narrows the question to a single inquiry.
Is a jurisdiction once constitutionally vested in the Courts of Appeals lost, the moment its exercise results in a judgment or decision reached by a mistake in applying to the solution of the questions under review, the last previous rulings of the Supreme Court? If this' question is not conclusively answered in the negative from its mere ashing, then we think the foregoing analysis of the separate clauses and context of section six of the amendment of 1884 has demonstrated the impossibility of any other answer. In the light of the obvious meaning of that section, it looks like a contradiction in terms to assume that it warrants the contention which would be implied in an affirmative answer to the above question.- Section six of the amendment will not bear any other interpretation than that it was adopted to give a specific plan for transferring to this court appellate jurisdiction as if “obtained by ordinary appellate process,” of such causes only as “any judge” of the Courts of Appeals causes to be certified here in the interest of harmonizing the rules of decision of all the appellate courts of the State. To *689contend therefore under that section, that this court can by certiorari harmonize the decisions of the Courts of Appeals is simply to argue against the very recitals and language of the section itself, for it specifies the only way in which decisions of the Courts of Appeals can be brought here for correction of doctrine. But if the view of my learned brother could obtain, the result would be in practical effect that such decisions might be brought here by the dissent of a lawyer to the decision of the Courts of Appeals, because of its conflict with latest ruling of this court and through the instrumentality of a certiorari obtained from this court upon a showing of that basis for his dissent. As yet the Constitution has not authorized that plan to supplant its specific one, requiring a judge of the appellate court to point out such conflict.
But my learned brother thinks that something can be made out of the language of section 8 supra, in support of the use of a certiorari to quash the judgment of Courts of Appeals when found by this court not to be rendered in accordance with its last previous rulings on the questions of law and equity. That a certiorari, or any other writ mentioned in section 8 of the amendment of 1884 may bé used by this court in aid of its power of superintendence is clear under the language of that section, and that it will bring up the records of inferior tribunals for that purpose and that the power to quash such records depends upon their contents, is well settled in the jurisprudence- of this State. The power to use such extraordinary writs is an attribute of courts of general and final jurisdiction and certain provisions of the Constitution declaratory of these essential powers of such courts are a part of our organic law, as has been shown, and whatever may be the scope of that writ in other cases, it is undoubtedly restricted in its application to the Courts of Appeals to a review of the question of jurisdiction only, for. the primary *690purpose of the amendment of 1884 was to exscind all appellate jurisdiction of the Courts of Appeal, and hence no writ can run to that court to review its appellate proceedings and this is conceded in the learned •opinion of my brother Graves, which predicates its conclusion entirely upon the theory that, absent following the last previous decisions of this court, the Courts of Appeals are absent jurisdiction in a case otherwise rightfully pending before them. We have shown in this discussion that it cannot be true, that a court invested with power to hear and decide a cause, can lose its jurisdiction thereof by mere error or incorrectness •of decision. It must therefore follow that the writ of ■certiorari being restricted into functions, when directed to the Courts of Appeals to a jurisdictional review, cannot reach anything except jurisdictional action by that tribunal and is not applicable to any decision of the Courts of Appeals which erroneously applies “the last previous rulings of the Supreme Court” on any •question of law or equity, and that it can only apply to such courts when their decisions are made in eases which they have no power to decide, or in excess of the limitation prescribed for the exercise of their judicial penalties. For instance, if the record of a Court of Appeals should disclose that it was attempting to exercise jurisdiction in any one of the nine instances, wherein the power so to do is prohibited by the Constitution of this State a writ of certiorari would lie after a final judgment in that matter for the purpose ■of quashing it. Or before judgment, such Court of Appeals might be restrained by prohibition, but barring some exercise, or attempted exercise, of jurisdiction outside or in excess of the power given to those •courts, this court has no authority by certiorari or any other medium of superintendence to interfere with other judicial action in the matters of which final jurisdiction has been granted to them by the Constitution.
*691Suppose the writ of certiorari is issuable in these ■cases — what does it accomplish? It can only bring up the record to be quashed. When that is ordered what becomes of the original cause still pending in the Court of Appeals ? Must that court proceed to rehear and re-decide it? If so, and the court still conscientiously believes that it has correctly interpreted the last rulings of this court, must it then yield its own judgment, and render a decree registering the new views of this court? If the Court of Appeals should do this, and comply with the directions expressed by this court in considering the writ of certiorari, is that anything else than subjecting themselves to the state of being mandamused to render a particular judgment? But is not such a result opposed to the whole theory of jurisprudence which has universally denied the power of any court to prescribe by mandamus what decision as to a matter of law or equity another shall make in a cause rightfully before it for trial. If this is the necessary effect of the proposed uses of certiorari in such cases, can the reasoning which leads to it (a conclusion absurd according to the axioms of the law) be anything other than a tissue of fallacies.
It is not necessary to defend the wisdom of the Constitution in relegating, as it does in the two sections under review, the power to correct the exposition of law made by the Courts of Appeals, to the action of an upright and able judge of such court, in the manner defined by the Constitution. It is enough to say, that this plan is the constitutional one. Neither is it necessary to this dissent, to call attention to the vast mass of causes consuming the time and delaying the work of this court, which may be brought here by attorneys who are dissatisfied with the decisions of the Courts of Appeals and deem them at variance with the rulings of this court. Such considerations illustrate the mischief ensuing from the use of writs of certiorari in such cases, but they do not affect the ques*692tion of the constitutional right to apply for such writs, and I base my dissent not upon these inconveniences, but entirely upon the ground that no authority can be shown in any provision of the Constitution, whereby this court is empowered to review any decision of a Court of Appeals on a nonjurisdictional question, or for any mistakes or errors in the decisions of questions within the final appellate jurisdiction of such courts, as defined in the Constitution.
I am wholly unable to follow the argument of the learned majority opinion that such writs as the present should be awarded, because this court recently has overruled what the majority opinion concedes is and was the correct rule on the subject for more than a quarter of a century. If the matter in issue was one relating only to the law governing property rights, there might be some plausibility in the view that interest which had become vested and depended for their security upon such error of doctrine, should not be disturbed by a change of legal doctrine. But that argument has no application to this case. The question here is as to the power of this court to act at all, and if the principle as announced for so long after the adoption of the Constitution and until the recent novelty, is sound (as is conceded in the majority opinion), then this court is guilty of a simple act of usurpation when it undertakes to issue a writ of certiorari like the present, and its judgment in so doing is absolutely void. The Constitution is the basis of all government and all judicial power, and I cannot agree that any condonation should be extended to its violation, nor that its authority should not be restored, because it has once been set aside by a ruling of this court diametrically opposed to its own decisions for more than a generation and to the words, meaning and purpose for which the Constitution was amended in 1884.
For the foregoing reasons, and that my own view may be understood by the enlightened.bar, as well as *693■the people of the State, I have filed this protest. I think the certiorari awarded by this court should be stricken from the docket as presenting no matter which we have no jurisdiction to hear, and as seeking to move this court to commit a plain act of usurpation.